UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Income Fund The fund's portfolio 7/31/13 (Unaudited) MORTGAGE-BACKED SECURITIES (45.5%) (a) Principal amount Value Agency collateralized mortgage obligations (20.1%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.836s, 2032 $167,899 $261,727 IFB Ser. 3408, Class EK, 25.024s, 2037 1,848,176 2,652,956 IFB Ser. 2976, Class LC, 23.72s, 2035 212,916 317,302 IFB Ser. 2979, Class AS, 23.573s, 2034 100,808 132,686 IFB Ser. 3072, Class SB, 22.95s, 2035 731,492 1,042,059 IFB Ser. 3249, Class PS, 21.645s, 2036 629,165 866,176 IFB Ser. 3065, Class DC, 19.287s, 2035 929,419 1,371,255 IFB Ser. 2990, Class LB, 16.457s, 2034 1,068,967 1,409,540 IFB Ser. 4105, Class HS, IO, 6.409s, 2042 5,291,029 1,293,392 IFB Ser. 3861, Class PS, IO, 6.409s, 2037 4,750,613 715,300 IFB Ser. 3907, Class KS, IO, 6.359s, 2040 5,124,594 868,201 IFB Ser. 3708, Class SA, IO, 6.259s, 2040 11,960,121 1,930,363 IFB Ser. 4112, Class SC, IO, 5.959s, 2042 14,981,919 2,584,351 IFB Ser. 4105, Class LS, IO, 5.959s, 2041 5,591,776 1,092,465 IFB Ser. 3852, Class NT, 5.809s, 2041 3,581,805 3,515,040 IFB Ser. 3752, Class PS, IO, 5.809s, 2040 7,218,628 1,108,781 Ser. 3632, Class CI, IO, 5s, 2038 203,815 15,912 Ser. 3626, Class DI, IO, 5s, 2037 86,052 2,574 Ser. 4132, Class IP, IO, 4 1/2s, 2042 17,959,298 3,409,793 Ser. 4122, Class TI, IO, 4 1/2s, 2042 6,648,416 1,237,270 Ser. 4018, Class DI, IO, 4 1/2s, 2041 7,495,955 1,179,039 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,955,459 228,999 Ser. 3707, Class PI, IO, 4 1/2s, 2025 5,347,439 438,971 Ser. 4116, Class MI, IO, 4s, 2042 13,644,502 2,393,590 Ser. 3740, Class KI, IO, 4s, 2033 2,738,053 23,629 Ser. 4141, Class PI, IO, 3s, 2042 11,865,405 1,687,735 Ser. 4158, Class TI, IO, 3s, 2042 30,295,482 4,279,237 Ser. 4165, Class TI, IO, 3s, 2042 37,402,292 5,206,399 Ser. 4176, Class DI, IO, 3s, 2042 31,959,672 4,521,974 Ser. 4171, Class NI, IO, 3s, 2042 18,875,109 2,534,927 Ser. 4183, Class MI, IO, 3s, 2042 10,825,033 1,481,947 Ser. 4172, Class PI, IO, 3s, 2040 14,850,027 1,689,042 Ser. T-56, Class A, IO, 0.524s, 2043 12,170,958 210,139 Ser. T-56, Class 1, IO, zero %, 2043 14,510,035 108,825 Ser. T-56, Class 2, IO, zero %, 2043 5,233,659 16,355 Ser. T-56, Class 3, IO, zero %, 2043 4,397,218 57,713 Ser. 4077, Class TO, PO, zero %, 2041 3,270,694 2,556,636 Ser. 3835, Class FO, PO, zero %, 2041 12,450,672 10,049,311 Ser. 3369, Class BO, PO, zero %, 2037 43,803 39,244 Ser. 3391, PO, zero %, 2037 367,400 308,057 Ser. 3300, PO, zero %, 2037 611,234 578,702 Ser. 3206, Class EO, PO, zero %, 2036 28,221 24,868 Ser. 3175, Class MO, PO, zero %, 2036 95,000 82,836 Ser. 3210, PO, zero %, 2036 98,453 88,957 FRB Ser. 3117, Class AF, zero %, 2036 23,495 21,629 FRB Ser. 3326, Class WF, zero %, 2035 27,941 26,962 FRB Ser. 3036, Class AS, zero %, 2035 19,267 15,853 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.76s, 2036 1,229,484 2,376,362 IFB Ser. 06-8, Class HP, 23.87s, 2036 832,972 1,345,625 IFB Ser. 05-45, Class DA, 23.723s, 2035 1,627,618 2,462,016 IFB Ser. 05-122, Class SE, 22.435s, 2035 1,758,917 2,507,575 IFB Ser. 05-75, Class GS, 19.68s, 2035 564,850 768,162 IFB Ser. 05-106, Class JC, 19.535s, 2035 896,420 1,340,990 IFB Ser. 05-83, Class QP, 16.9s, 2034 189,707 248,128 IFB Ser. 11-4, Class CS, 12.52s, 2040 2,075,236 2,447,018 IFB Ser. 12-96, Class PS, IO, 6.51s, 2041 9,544,937 1,744,433 Ser. 13-9, Class BA, 6 1/2s, 2042 2,167,174 2,174,624 IFB Ser. 12-75, Class SK, IO, 6.46s, 2041 13,946,264 2,751,040 IFB Ser. 12-75, Class KS, IO, 6.36s, 2042 8,693,179 1,611,020 IFB Ser. 12-3, Class CS, IO, 6.36s, 2040 9,182,814 1,575,863 IFB Ser. 12-3, Class SD, IO, 6.32s, 2042 2,879,012 529,508 IFB Ser. 11-27, Class AS, IO, 6.29s, 2041 9,021,884 1,560,605 IFB Ser. 12-30, Class HS, IO, 6.26s, 2042 24,847,156 4,384,281 IFB Ser. 10-35, Class SG, IO, 6.21s, 2040 21,636,948 3,614,019 IFB Ser. 12-132, Class SB, IO, 6.01s, 2042 12,099,849 1,667,117 IFB Ser. 13-19, Class DS, IO, 6.01s, 2041 (F) 9,448,950 1,867,619 Ser. 06-10, Class GC, 6s, 2034 8,856,370 9,133,131 IFB Ser. 13-13, Class SA, IO, 5.96s, 2043 14,651,749 3,544,991 IFB Ser. 11-53, Class SY, IO, 5.76s, 2041 13,827,919 1,641,651 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 10,408,240 1,868,279 Ser. 12-124, Class UI, IO, 4s, 2042 27,209,568 4,954,862 Ser. 13-55, Class IK, IO, 3s, 2043 9,355,073 1,396,993 Ser. 13-35, Class IP, IO, 3s, 2042 (F) 10,786,676 1,330,827 Ser. 13-55, Class PI, IO, 3s, 2042 18,179,959 2,412,844 Ser. 13-30, Class IP, IO, 3s, 2041 9,619,506 1,130,003 Ser. 13-23, Class LI, 3s, 2041 11,093,676 1,260,131 Ser. 03-W10, Class 1, IO, 1.252s, 2043 9,418,334 348,405 Ser. 01-50, Class B1, IO, 0.399s, 2041 883,195 8,832 Ser. 2002-W6, Class 1AIO, 0.177s, 2042 1,099,113 2,404 Ser. 2005-W4, Class 1AIO, 0.096s, 2035 244,050 686 Ser. 03-34, Class P1, PO, zero %, 2043 236,047 191,198 Ser. 07-64, Class LO, PO, zero %, 2037 141,770 124,819 Ser. 07-14, Class KO, PO, zero %, 2037 410,607 355,364 Ser. 06-125, Class OX, PO, zero %, 2037 55,909 50,241 Ser. 06-84, Class OT, PO, zero %, 2036 46,175 40,934 Ser. 06-46, Class OC, PO, zero %, 2036 39,304 34,334 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.681s, 2041 11,072,483 16,431,012 IFB Ser. 10-158, Class SD, 14.425s, 2040 2,780,250 3,407,474 IFB Ser. 11-70, Class WS, 9.317s, 2040 11,858,000 11,643,252 IFB Ser. 11-72, Class SE, 7.151s, 2041 9,422,000 8,762,328 IFB Ser. 11-56, Class MS, 6.884s, 2041 5,324,887 5,501,619 IFB Ser. 11-61, Class CS, IO, 6.488s, 2035 17,255,171 2,588,293 IFB Ser. 10-109, Class SB, 6.408s, 2040 11,430,523 2,164,730 IFB Ser. 11-3, Class SG, IO, 6.358s, 2041 3,922,968 732,889 IFB Ser. 10-56, Class SC, IO, 6.308s, 2040 4,177,154 693,700 IFB Ser. 10-35, Class CS, IO, 6.278s, 2040 16,772,833 3,082,025 IFB Ser. 13-87, Class SA, IO, 6.008s, 2043 10,392,229 1,714,023 IFB Ser. 13-99, Class SL, IO, 5.958s, 2043 9,984,000 1,864,113 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 8,285,587 1,402,336 IFB Ser. 11-94, Class SA, IO, 5.908s, 2041 15,374,781 2,687,512 IFB Ser. 10-158, Class SA, IO, 5.858s, 2040 4,937,547 838,692 IFB Ser. 10-151, Class SA, 5.858s, 2040 4,904,363 833,349 IFB Ser. 10-120, Class SA, IO, 5.858s, 2040 10,302,351 1,754,902 IFB Ser. 11-70, Class SM, IO, 5.698s, 2041 5,789,000 1,439,782 IFB Ser. 10-31, Class SA, IO, 5.558s, 2040 8,898,768 1,392,782 IFB Ser. 10-37, Class SG, IO, 5.508s, 2040 13,819,027 2,139,738 Ser. 13-3, Class IT, IO, 5s, 2043 9,557,445 1,914,748 Ser. 10-35, Class UI, IO, 5s, 2040 11,355,329 2,338,220 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 9,039,207 1,915,408 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 10,073,994 2,069,690 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 9,175,401 1,173,626 Ser. 12-56, Class IB, IO, 4s, 2042 18,569,903 3,429,208 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 9,984,766 1,599,560 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 12,056,596 1,983,069 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 10,698,082 1,849,698 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 9,216,303 1,646,400 Ser. 13-53, Class PI, IO, 3s, 2041 15,837,454 2,169,890 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 79,555 Ser. 11-70, PO, zero %, 2041 32,183,957 25,007,578 Ser. 10-151, Class KO, PO, zero %, 2037 906,795 780,306 Ser. 06-36, Class OD, PO, zero %, 2036 51,015 47,105 Structured Agency Credit Risk Debt Notes FRB Ser. 13-DN1, Class M2, 7.34s, 2023 550,000 570,625 FRB Ser. 13-DN1, Class M1, 3.59s, 2023 607,000 612,691 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.985s, 2045 33,459,695 5,855,447 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 510,201 84,183 Commercial mortgage-backed securities (16.4%) Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class B, 5.229s, 2045 6,500,000 6,653,400 FRB Ser. 05-1, Class A4, 5.117s, 2042 1,085,754 1,126,394 Ser. 07-1, Class XW, IO, 0.323s, 2049 8,781,308 75,765 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.857s, 2042 16,358,700 100,966 Ser. 04-5, Class XC, IO, 0.697s, 2041 32,097,434 231,968 Ser. 02-PB2, Class XC, IO, 0.407s, 2035 6,631,194 3,534 Ser. 07-5, Class XW, IO, 0.367s, 2051 19,918,207 211,272 Ser. 05-1, Class XW, IO, 0.045s, 2042 238,563,621 63,219 Banc of America Commercial Mortgage, Inc. Ser. 04-4, Class D, 5.073s, 2042 2,385,000 2,421,520 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-2, Class F, 4.992s, 2038 1,350,000 1,393,335 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.959s, 2042 915,000 992,565 FRB Ser. 05-T20, Class C, 5.143s, 2042 1,900,000 1,830,080 Ser. 03-T12, Class A4, 4.68s, 2039 1,973,165 1,977,506 Ser. 04-PR3I, Class X1, IO, 0.898s, 2041 5,947,321 44,642 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 1,881,000 1,862,002 Ser. 06-PW14, Class X1, IO, 0.206s, 2038 (F) 16,965,236 295,164 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 7,098,000 6,214,299 Ser. 06-C5, Class XC, IO, 0.142s, 2049 112,438,968 1,652,853 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.376s, 2049 48,084,993 581,828 Ser. 07-CD4, Class XC, IO, 0.158s, 2049 152,479,097 1,158,841 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 3,377,000 3,521,873 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.335s, 2045 1,641,000 1,378,087 FRB Ser. 07-C9, Class AJFL, 0.883s, 2049 2,243,000 1,962,625 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.19s, 2046 52,456,352 658,096 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 1,487,000 1,523,732 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 3,100,029 3,110,368 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.071s, 2049 84,981,770 305,403 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 1,528,000 1,528,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 1,928,894 2,121,783 Ser. 03-C3, Class AX, IO, 1.301s, 2038 4,426,587 44 Ser. 02-CP3, Class AX, IO, 1.23s, 2035 1,525,892 8,778 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.444s, 2044 2,118,000 2,035,849 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.169s, 2031 275,823 275,737 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.692s, 2033 974,910 1,077 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.19s, 2037 (Cayman Islands) 105,632 105,236 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.941s, 2032 214,864 113,878 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.294s, 2045 1,387,000 1,303,780 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.146s, 2045 262,586,480 866,354 Ser. 07-C1, Class XC, IO, 0.112s, 2049 125,151,225 673,063 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 3,997,000 4,103,784 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.269s, 2029 2,430,895 67,015 Ser. 05-C1, Class X1, IO, 0.603s, 2043 30,756,432 274,624 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,894,000 1,940,782 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.081s, 2038 92,650,141 129,432 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 1,654,000 1,629,164 FRB Ser. 04-GG2, Class D, 5.545s, 2038 1,628,000 1,639,193 Ser. 06-GG6, Class A2, 5.506s, 2038 1,340,557 1,367,368 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 148,289 148,660 FRB Ser. GC10, Class D, 4.285s, 2046 3,433,000 2,867,242 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 4,696,000 4,790,859 FRB Ser. 07-LD12, Class A3, 5.928s, 2051 19,773,000 20,486,509 FRB Ser. 06-LDP7, Class B, 5.863s, 2045 3,516,000 2,923,990 Ser. 07-LD12, Class A2, 5.827s, 2051 1,162,570 1,174,196 FRB Ser. 07-LD11, Class A2, 5.799s, 2049 (F) 2,526,429 2,576,848 FRB Ser. 04-CB9, Class B, 5.647s, 2041 2,374,000 2,435,487 FRB Ser. 06-CB14, Class A3B, 5.489s, 2044 1,869,668 1,881,188 Ser. 02-C3, Class D, 5.314s, 2035 249,870 249,595 FRB Ser. 04-CBX, Class B, 5.021s, 2037 1,143,000 1,132,094 FRB Ser. 13-C10, Class D, 4.161s, 2047 1,709,000 1,385,506 Ser. 06-LDP8, Class X, IO, 0.528s, 2045 54,319,510 788,719 Ser. 07-LDPX, Class X, IO, 0.291s, 2049 69,766,791 620,924 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 10-C1, Class D, 6.312s, 2043 3,439,000 3,620,385 FRB Ser. 07-CB20, Class C, 6.171s, 2051 1,556,000 1,438,755 FRB Ser. 01-C1, Class H, 5.626s, 2035 1,356,171 1,355,628 FRB Ser. 11-C3, Class E, 5.541s, 2046 1,416,000 1,439,081 FRB Ser. 11-C5, Class D, 5.314s, 2046 3,066,000 3,016,024 FRB Ser. 12-CBX, Class E, 5.188s, 2045 1,576,000 1,409,990 FRB Ser. 12-C8, Class D, 4.67s, 2045 5,984,000 5,585,114 FRB Ser. 12-LC9, Class E, 4.428s, 2047 1,553,000 1,297,052 FRB Ser. 12_LC9, Class D, 4.428s, 2047 1,817,000 1,646,783 Ser. 05-CB12, Class X1, IO, 0.341s, 2037 25,930,302 183,120 Ser. 06-LDP6, Class X1, IO, 0.078s, 2043 48,271,730 161,324 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 291,261 291,989 Ser. 99-C1, Class G, 6.41s, 2031 851,777 860,295 Ser. 98-C4, Class G, 5.6s, 2035 160,748 163,770 Ser. 98-C4, Class H, 5.6s, 2035 808,000 859,736 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 3,913,000 4,171,708 Ser. 06-C7, Class A2, 5.3s, 2038 2,140,444 2,230,920 Ser. 07-C2, Class XW, IO, 0.498s, 2040 5,915,611 115,437 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 7,400,000 6,396,974 Ser. 06-C7, Class XW, IO, 0.65s, 2038 37,432,272 732,400 Ser. 05-C5, Class XCL, IO, 0.464s, 2040 84,203,897 893,656 Ser. 05-C2, Class XCL, IO, 0.351s, 2040 139,203,263 600,801 Ser. 06-C7, Class XCL, IO, 0.257s, 2038 62,549,332 1,123,011 Ser. 05-C7, Class XCL, IO, 0.208s, 2040 118,381,367 537,096 Ser. 07-C2, Class XCL, IO, 0.193s, 2040 131,033,195 2,035,470 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.385s, 2028 (F) 40,120 4 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.253s, 2051 1,828,000 1,864,926 FRB Ser. 07-C1, Class A3, 5.85s, 2050 475,000 495,090 FRB Ser. 05-CKI1, Class B, 5.282s, 2037 10,872,000 10,951,366 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.93s, 2039 13,358,962 94,942 Ser. 05-MCP1, Class XC, IO, 0.592s, 2043 36,540,554 343,554 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.312s, 2049 492,943 491,711 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 2,138,000 1,966,960 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.606s, 2037 1,033,875 47,868 Ser. 06-C4, Class X, IO, 6.108s, 2045 5,006,832 249,841 Ser. 05-C3, Class X, IO, 5.919s, 2044 1,785,553 99,455 Morgan Stanley/Bank of America/Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.219s, 2046 (F) 2,300,000 1,862,985 Morgan Stanley Capital I Trust Ser. 07-IQ15, Class A2, 5.853s, 2049 1,571,463 1,571,463 Ser. 06-HQ9, Class B, 5.832s, 2044 6,140,000 6,441,634 FRB Ser. 06-T23, Class A2, 5.741s, 2041 (F) 89,737 90,077 Ser. 07-IQ14, Class A2, 5.61s, 2049 899,989 915,854 FRB Ser. 07-HQ12, Class A2, 5.579s, 2049 2,339,471 2,348,829 FRB Ser. 07-HQ12, Class A2FX, 5.579s, 2049 6,967,483 7,108,923 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.263s, 2043 430,286 440,772 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.759s, 2046 19,913,794 2,043,753 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,577,632 236,645 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 3,595,000 3,319,582 Ser. 12-C4, Class XA, IO, 1.89s, 2045 14,008,408 1,648,565 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 2,171,000 2,113,034 Ser. 05-C17, Class D, 5.396s, 2042 6,740,000 6,618,006 Ser. 06-C29, IO, 0 3/8s, 2048 186,765,166 2,276,667 Ser. 07-C34, IO, 0.341s, 2046 16,342,426 197,743 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.326s, 2042 22,881,763 113,036 Ser. 06-C26, Class XC, IO, 0.051s, 2045 10,987,322 22,744 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 (F) 129,000 109,644 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 3,999,768 3,755,261 FRB Ser. 12-C10, Class D, 4.461s, 2045 3,446,000 2,891,764 FRB Ser. 13-C11, Class D, 4.185s, 2045 1,605,000 1,332,401 Residential mortgage-backed securities (non-agency) (9.0%) ASG Resecuritization Trust 144A FRB Ser. 10-3, 0.483s, 2045 6,630,000 5,038,800 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 1,491,643 1,487,914 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 09-7, Class 4A2, 2.655s, 2035 4,500,000 3,880,350 Ser. 10-8, Class 1A2, 5 1/2s, 2036 1,300,000 1,248,000 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.49s, 2035 11,064,989 10,235,115 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 134,710 13 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 4.762s, 2034 3,295,273 3,336,464 Harborview Mortgage Loan Trust FRB Ser. 05-9, Class 2A1B, 0.562s, 2035 8,126,649 7,151,451 Mortgageit Trust FRB Ser. 05-1, Class 1M2, 0.78s, 2035 3,921,748 3,210,190 Residential Accredit Loans, Inc. Ser. 04-QS15, Class A5, 5 1/2s, 2034 6,904,098 6,800,537 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.7s, 2045 4,974,798 3,830,594 FRB Ser. 05-AR19, Class A1C3, 0.69s, 2045 12,727,282 10,054,553 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 12,597,148 10,833,547 FRB Ser. 05-AR11, Class A1B2, 0.64s, 2045 5,199,954 4,341,962 FRB Ser. 05-AR13, Class A1C4, 0.62s, 2045 20,816,728 16,132,964 FRB Ser. 05-AR17, Class A1B2, 0.6s, 2045 6,978,824 5,792,424 FRB Ser. 05-AR11, Class A1B3, 0.59s, 2045 9,262,486 7,826,801 FRB Ser. 05-AR8, Class 2AC3, 0.58s, 2045 5,416,556 4,495,742 FRB Ser. 05-AR6, Class 2AB2, 0.56s, 2045 8,701,518 7,657,336 FRB Ser. 2005-AR17, Class A1B3, 0.54s, 2045 2,076,422 1,809,083 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 04-H, Class A1, 2.616s, 2034 1,502,471 1,513,740 Total mortgage-backed securities (cost $546,024,335) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (41.6%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.8%) Government National Mortgage Association Pass-Through Certificates 5s, August 20, 2040 $11,583,162 $12,578,137 4s, TBA, September 1, 2043 11,000,000 11,453,320 3 1/2s, July 15, 2042 12,288,772 12,546,574 U.S. Government Agency Mortgage Obligations (38.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, May 1, 2040 11,309,742 12,325,385 4s, with due dates from June 1, 2042 to June 1, 2043 35,568,784 36,620,563 3 1/2s, with due dates from August 1, 2042 to April 1, 2043 12,139,581 12,225,268 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 2,945 3,064 4s, with due dates from June 1, 2042 to August 1, 2043 (FWC) 126,538,714 130,394,927 4s, March 1, 2042 (FWC) 46,221 49,088 4s, January 1, 2041 (FWC) 955,798 1,015,087 4s, January 1, 2041 (FWC) 100,560 106,797 4s, November 1, 2040 (FWC) 16,040 17,035 4s, March 1, 2039 (FWC) 16,238 17,245 4s, TBA, September 1, 2043 74,000,000 76,621,798 4s, TBA, August 1, 2043 74,000,000 76,850,154 3 1/2s, with due dates from November 1, 2042 to June 1, 2043 (FWC) 71,103,379 71,183,641 3 1/2s, TBA, August 1, 2043 32,000,000 32,252,499 3s, TBA, August 1, 2043 51,000,000 49,442,108 Total U.S. government and agency mortgage obligations (cost $549,586,242) U.S. TREASURY OBLIGATIONS (0.3%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/2s, January 15, 2029 (i) $253,857 $313,661 U.S. Treasury Notes 2 5/8s, November 15, 2020 416,000 432,048 1/4s, December 15, 2015 (i) 1,364,000 1,359,035 1/4s, February 28, 2014 (i) 765,000 766,559 1/4s, May 15, 2015 (i) 736,000 735,993 1/4s, July 15, 2015 (i) 432,000 431,512 3/4s, February 28, 2018 (i) 415,000 407,003 Total U.S. treasury Obligations (cost $4,409,178) CORPORATE BONDS AND NOTES (28.3%) (a) Principal amount Value Basic materials (2.5%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $1,528,000 $1,431,212 Agrium, Inc. sr. unsec. notes 3 1/2s, 2023 (Canada) 512,000 492,835 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 571,000 563,863 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 285,000 270,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 835,000 876,750 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 415,000 494,062 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 355,000 335,605 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 355,000 340,800 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 1,745,000 1,675,005 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 1,245,000 1,222,067 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 300,000 346,529 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 625,000 691,053 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 600,194 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 2,120,000 2,388,010 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 696,214 International Paper Co. sr. unsec. notes 7.95s, 2018 1,400,000 1,744,148 LYB International Finance BV sr. unsec. unsub. notes 4s, 2023 (Netherlands) 610,000 605,378 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,935,000 2,215,084 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 640,000 632,643 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 945,000 928,055 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 1,130,000 1,362,756 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 2,475,000 2,455,250 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 899,000 933,171 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 393,000 416,308 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,815,000 2,394,261 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 1,080,000 1,261,756 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 151,884 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,470,000 1,710,548 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 1,385,000 1,664,140 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 590,000 534,693 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 610,000 667,995 Capital goods (0.8%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,085,000 1,117,550 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 450,000 423,000 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 2,099,000 2,198,703 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,393,000 1,749,913 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 530,503 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 649,939 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 767,072 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 750,645 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 905,000 911,593 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 118,082 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 905,000 905,699 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 560,000 555,144 Communication services (2.8%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 940,330 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 689,528 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 1,210,000 1,391,050 American Tower Corp. sr. unsec. unsub. notes 3 1/2s, 2023 750,000 682,021 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,535,000 1,729,156 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 1,695,000 1,480,166 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 1,415,000 1,333,271 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 2,025,000 1,923,750 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 700,000 841,654 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 265,000 282,624 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 2,037,449 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 888,000 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 845,000 1,004,989 Orange S.A. sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 977,958 Orange S.A. sr. unsec. unsub. notes 4 1/8s, 2021 (France) 886,000 903,837 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,394,000 1,560,985 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 735,603 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 425,000 384,865 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 2,425,000 2,609,803 SBA Tower Trust 144A notes 2.933s, 2017 280,000 282,920 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 920,000 908,307 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 2,435,000 3,220,039 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 621,000 641,423 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,500,000 1,563,719 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 770,000 744,498 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 345,000 379,934 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 850,000 839,705 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,149,662 Time Warner Cable, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 355,000 396,655 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 338,967 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 85,000 72,775 Time Warner Cable, Inc. sr. unsec. FRN notes 8 3/4s, 2019 800,000 947,866 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 640,000 788,772 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 795,000 1,001,222 Consumer cyclicals (2.7%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 930,000 706,130 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 1,300,000 1,086,860 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 732,881 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 2,400,000 3,056,621 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,260,725 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 269,000 276,165 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. sr. unsec. unsub. notes 5.2s, 2020 670,000 721,786 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 950,000 995,275 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 350,000 426,959 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 950,000 1,029,925 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 2,760,000 2,908,852 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,175,000 1,302,955 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 661,000 646,128 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 944,000 940,460 Hayatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 660,000 616,878 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 675,000 916,288 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 266,000 290,753 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 124,000 129,164 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 917,700 L Brands, Inc. sr. notes 5 5/8s, 2022 820,000 846,650 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 345,000 399,392 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 405,000 479,079 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 240,000 238,897 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 360,000 364,441 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 780,000 792,226 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 870,000 1,042,272 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 999,126 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 675,000 746,110 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 740,000 717,724 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 640,000 626,942 Owens Corning company guaranty sr. unsec. notes 9s, 2019 114,000 139,935 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 449,000 500,032 Time Warner Entertainment Co., LP sr. unsec. debs. 8 3/8s, 2023 1,119,000 1,311,470 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,403,311 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 365,000 393,647 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 1,020,000 943,072 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 1,075,000 1,071,588 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 1,305,000 1,281,562 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 520,000 514,129 Consumer staples (2.5%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 308,000 412,370 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 586,000 780,455 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 2,595,000 2,403,991 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 1,313,000 1,950,687 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,523,626 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 715,000 936,967 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 285,000 276,450 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 2,154,166 2,607,163 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 2,270,000 2,458,798 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 2,250,000 2,164,302 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 865,000 897,511 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 675,000 896,281 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 2,235,000 2,321,468 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 1,300,000 1,202,997 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,717,063 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 420,000 424,805 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 605,000 701,381 Kroger Co. (The) sr. notes 6.15s, 2020 200,000 231,670 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 869,721 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 530,000 669,195 McDonald's Corp. sr. unsec. notes 5.7s, 2039 775,000 921,149 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 610,000 611,358 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 630,000 648,050 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 325,000 366,752 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,472,349 Energy (2.2%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 602,000 620,060 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,635,306 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 207,448 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 1,860,000 2,033,274 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 672,676 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 185,000 169,321 Continental Resources, Inc./OK company guaranty sr. unsec. notes 4 1/2s, 2023 450,000 439,875 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 826,258 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 340,000 401,644 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,137,845 Lukoil International Finance B.V. 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,040,000 975,359 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 525,000 596,445 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,115,692 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,104,379 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 820,000 734,935 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 2,910,000 3,186,450 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,680,000 1,798,690 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 2,948,346 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,062,198 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 265,699 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 156,657 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 819,093 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,900,000 2,069,431 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 584,000 749,253 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 215,851 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 240,000 271,236 Weatherford International, Ltd. company guaranty notes 6 1/2s, 2036 (Bermuda) 82,000 83,328 Financials (9.6%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 4,460,000 4,764,350 Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,725,000 2,162,072 Aflac, Inc. sr. unsec. notes 6.45s, 2040 675,000 809,561 American Express Co. sr. unsec. notes 2.65s, 2022 486,000 454,718 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 1,414,000 1,728,615 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 3,255,000 2,811,724 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 1,764,000 2,088,913 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,608,843 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 1,630,000 1,625,925 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,000,000 979,672 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,965,000 1,908,848 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,618,933 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 989,618 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 2,881,000 3,692,347 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 2,815,000 3,102,012 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 760,000 691,600 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,178,547 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 2,019,587 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 2,065,000 1,915,796 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 1,260,000 1,190,129 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 100,000 127,582 Citigroup, Inc. sr. unsec. sub. FRN notes 0.544s, 2016 1,961,000 1,891,871 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 580,000 658,763 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 571,394 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 103,558 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 1,715,000 2,115,631 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 390,000 450,939 EPR Properties unsec. notes 5 1/4s, 2023 (R) 1,150,000 1,126,049 GATX Financial Corp. notes 5.8s, 2016 455,000 500,682 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 2,038,000 1,925,924 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,075,000 1,290,047 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,134,036 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6.15s, 2018 595,000 678,030 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 950,000 995,820 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,548,000 4,322,606 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,175,000 1,269,831 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 2,520,000 2,331,000 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 825,000 802,617 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 835,000 920,618 HSBC Bank USA, N.A. unsec. sub. notes 7s, 2039 2,000,000 2,397,360 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 955,000 970,758 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 695,963 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 715,000 750,224 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 953,175 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,149,000 1,183,470 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 462,193 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,483,183 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 130,000 151,125 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,876,260 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 4,335,000 4,700,657 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 2,880,000 3,137,933 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,305,000 3,398,361 Metropolitan Life Global Funding I 144A notes 3s, 2023 715,000 681,311 Metrpolitan Life Insurance Co. 144A unsec. sub. notes 7.8s, 2025 3,000,000 3,763,818 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,078,580 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 1,090,000 1,163,575 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 529,296 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 117,730 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,401,405 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 995,398 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,749,933 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 357,000 377,144 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,399,189 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.148s, 2017 160,000 158,394 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 1,255,000 1,618,950 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 570,000 554,214 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 944,000 776,440 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 455,000 466,935 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 2,640,000 2,923,800 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 1,465,000 1,397,477 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,715,999 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. notes 5s, 2018 (R) 1,185,000 1,260,388 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 2,835,000 2,661,353 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 645,000 751,894 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 985,000 1,143,672 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 889,000 1,104,857 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 975,000 1,285,150 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 250,000 307,090 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,282,026 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 810,000 963,590 Wells Fargo Bank NA unsec. sub. FRN notes 0.484s, 2016 1,180,000 1,165,834 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 750,000 815,692 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 510,000 566,124 Health care (0.6%) Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 345,000 316,541 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 275,000 261,884 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 2,040,821 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 660,000 711,208 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 356,000 376,915 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 839,000 885,145 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 375,000 375,082 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,197,098 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 260,199 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 975,000 944,904 WellPoint, Inc. notes 7s, 2019 225,000 274,220 Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 1,835,000 1,592,772 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 580,000 616,250 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 1,075,000 1,099,188 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 820,000 795,400 Xerox Corp. sr. unsec. notes 6.35s, 2018 1,205,000 1,389,677 Transportation (0.5%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 365,000 423,752 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,642,970 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2019 778,665 823,438 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 326,400 339,456 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 330,000 322,093 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 154,000 147,248 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 286,000 257,059 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,230,227 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 199,484 230,653 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 390,000 406,296 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 434,021 453,552 Utilities and power (3.7%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 622,642 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 390,000 372,696 Beaver Valley Funding Corp. sr. bonds 9s, 2017 142,000 143,969 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 980,000 1,100,817 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,728,679 1,861,932 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 2,956,727 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 480,000 562,652 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 710,000 677,554 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,860,601 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 725,000 695,442 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 2,011,353 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,103,722 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 869,327 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 970,000 1,193,111 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 2,895,000 2,786,438 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 695,000 717,628 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 2,265,000 2,486,146 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 780,000 833,299 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 1,220,000 1,182,150 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 510,000 529,111 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 992,076 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 372,820 Kansas Gas and Electric Co. bonds 5.647s, 2021 509,901 540,986 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 1,425,000 1,696,535 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 1,285,000 1,462,309 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,155,172 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 410,000 493,959 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 360,000 446,232 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 1,345,000 1,215,248 Oncore Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 1,455,000 1,413,202 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 359,240 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 785,000 904,071 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 567,358 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 885,000 985,757 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,491,176 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 394,727 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 2,840,000 3,749,203 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 830,000 948,883 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 530,000 501,062 Total corporate bonds and notes (cost $347,404,960) MUNICIPAL BONDS AND NOTES (0.3%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $1,004,226 IL State G.O. Bonds 4.421s, 1/1/15 410,000 427,118 4.071s, 1/1/14 1,220,000 1,235,421 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 831,155 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 886,413 Total municipal bonds and notes (cost $3,925,200) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.90)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.90 $156,409,877 $699,152 2.70/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.70 156,409,877 586,537 Credit Suisse International (2.885)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.885 155,409,877 805,023 2.685/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.685 155,409,877 545,489 Total purchased swap options outstanding (cost $4,568,520) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $800,000 $851,221 Total foreign government and agency bonds and notes (cost $797,690) SENIOR LOANS (—%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 $160,015 $141,642 SunGard Data Systems, Inc. bank term loan FRN 1.953s, 2014 2,719 2,714 Total senior loans (cost $154,696) SHORT-TERM INVESTMENTS (2.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.02% (AFF) 9,000,666 $9,000,666 SSgA Prime Money Market Fund 0.02% (P) 13,185,000 13,185,000 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, May 29, 2014 (SEG) (SEGSF)(SEGCCS) $13,319,000 13,310,649 U.S. Treasury Bills zero %, June 26, 2014 (i) 48,000 47,957 Total short-term investments (cost $35,542,980) TOTAL INVESTMENTS Total investments (cost $1,492,413,801) (b) FUTURES CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Bond 30 yr (Long) 850 $113,953,125 Sep-13 $(4,602,865) U.S. Treasury Note 5 yr (Long) 1,394 169,185,860 Sep-13 (1,505,553) U.S. Treasury Note 10 yr (Long) 118 14,919,625 Sep-13 (21,506) Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/13 (premiums $4,567,997) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.80)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.80 $103,582,700	$789,300 2.80/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.80 103,582,700	832,805 Credit Suisse International (2.785)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.785 103,582,700	740,616 2.785/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.785 103,582,700	933,280 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/13 (proceeds receivable $110,345,624) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, September 1, 2043 $11,000,000 9/12/13 $11,378,125 Federal National Mortgage Association, 4s, August 1, 2043 74,000,000 8/12/13 76,850,154 Federal National Mortgage Association, 3 1/2s, August 1, 2043 22,000,000 8/12/13 22,173,593 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $160,359,800 (E) $(1,805,254) 9/18/23 2.20% 3 month USD-LIBOR-BBA $7,521,272 120,449,300 (E) 2,413,853 9/18/23 3 month USD-LIBOR-BBA 2.20% (4,591,477) Barclays Bank PLC 174,578,000 (E) 352,648 9/18/15 3 month USD-LIBOR-BBA 0.45% 109,984 228,459,000 (E) 45,763 9/18/15 0.45% 3 month USD-LIBOR-BBA 363,320 5,920,000 (E) 18,021 9/18/43 3.15% 3 month USD-LIBOR-BBA 590,249 3,764,000 (E) 1,442 9/18/18 1.15% 3 month USD-LIBOR-BBA 92,832 66,147,000 (E) (409,047) 9/18/23 2.20% 3 month USD-LIBOR-BBA 3,438,062 Citibank, N.A. 19,280,000 (E) (206,042) 9/18/43 3 month USD-LIBOR-BBA 3.15% (2,069,647) 48,627,000 (E) 7,803 9/18/15 0.45% 3 month USD-LIBOR-BBA 75,395 843,000 (E) 1,229 9/18/18 1.15% 3 month USD-LIBOR-BBA 21,697 2,176,000 (E) 5,555 9/18/23 2.20% 3 month USD-LIBOR-BBA 132,111 Credit Suisse International 7,215,000 1,732 6/19/15 0.40% 3 month USD-LIBOR-BBA 8,007 109,384,000 (E) 51,842 9/18/18 1.15% 3 month USD-LIBOR-BBA 2,707,686 23,423,000 (E) 43,054 9/18/15 3 month USD-LIBOR-BBA 0.45% 10,495 66,231,600 (E) 870,759 9/18/23 3 month USD-LIBOR-BBA 2.20% (2,981,271) 11,104,000 (E) (54,076) 9/18/23 2.20% 3 month USD-LIBOR-BBA 591,732 299,720,000 (E) (30,984) 9/18/15 0.45% 3 month USD-LIBOR-BBA 385,627 3,449,000 (E) 25,410 9/18/43 3.15% 3 month USD-LIBOR-BBA 358,790 Deutsche Bank AG 16,337,000 (E) 11,809 9/18/18 1.15% 3 month USD-LIBOR-BBA 408,471 43,285,000 (E) (4,242) 9/18/15 3 month USD-LIBOR-BBA 0.45% (64,408) 1,129,000 (E) (527) 9/18/23 2.20% 3 month USD-LIBOR-BBA 65,136 5,082,000 (E) 17,717 9/18/43 3.15% 3 month USD-LIBOR-BBA 508,944 Goldman Sachs International 74,811,000 (E) (366,048) 9/18/18 1.15% 3 month USD-LIBOR-BBA 1,450,363 34,781,000 (E) 167,432 9/18/43 3 month USD-LIBOR-BBA 3.15% (3,194,499) 132,856,100 (E) (719,415) 9/18/23 2.20% 3 month USD-LIBOR-BBA 7,007,496 13,016,000 (E) (382,410) 9/18/43 3.15% 3 month USD-LIBOR-BBA 875,716 81,766,000 (E) 7,462 9/18/15 3 month USD-LIBOR-BBA 0.45% (106,193) 69,493,100 (E) 1,410,167 9/18/23 3 month USD-LIBOR-BBA 2.20% (2,631,551) JPMorgan Chase Bank N.A. 40,859,000 (E) 98,402 9/18/18 3 month USD-LIBOR-BBA 1.15% (893,655) 152,189,800 (E) (2,599,329) 9/18/23 2.20% 3 month USD-LIBOR-BBA 6,252,030 52,762,900 (E) 1,158,351 9/18/23 3 month USD-LIBOR-BBA 2.20% (1,910,340) 50,361,000 (E) (12,158) 9/18/15 0.45% 3 month USD-LIBOR-BBA 57,843 Royal Bank of Scotland PLC (The) 7,011,000 (92,889) 6/19/23 2.00% 3 month USD-LIBOR-BBA 377,990 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $129,158,800 (E) $(6,401,901) 9/18/23 2.20% 3 month USD-LIBOR-BBA $1,109,976 71,585,200 (E) 2,230,110 9/18/23 3 month USD-LIBOR-BBA 2.20% (1,933,286) 24,645,700 (34,213) 6/21/23 3 month USD-LIBOR-BBA 2.3625% (875,728) 98,582,700 250,085 7/2/23 3 month USD-LIBOR-BBA 2.58% (1,271,958) 3,744,000 (E) (13,225) 9/18/15 0.45% 3 month USD-LIBOR-BBA (8,021) 61,930,000 (E) 3,331,332 9/18/23 3 month USD-LIBOR-BBA 2.20% (270,516) 5,478,000 (E) (326,095) 9/18/23 2.20% 3 month USD-LIBOR-BBA (7,494) 4,992,000 (E) (295,597) 9/18/23 2.20% 3 month USD-LIBOR-BBA (5,262) 33,126,000 (E) 116,533 9/18/15 3 month USD-LIBOR-BBA 0.45% 70,489 99,224,500 (E) 5,777,006 9/18/23 3 month USD-LIBOR-BBA 2.20% 6,109 20,755,000 (E) 589,247 9/18/18 3 month USD-LIBOR-BBA 1.15% 85,316 56,631,000 (E) (3,738,419) 9/18/23 2.20% 3 month USD-LIBOR-BBA (444,760) 86,650,000 (E) (289,672) 9/18/15 0.45% 3 month USD-LIBOR-BBA (169,229) 25,711,000 (E) (2,543,692) 9/18/43 3.15% 3 month USD-LIBOR-BBA (58,467) 43,344,200 (E) (2,670,614) 9/18/23 2.20% 3 month USD-LIBOR-BBA (149,715) 88,199,200 (E) (4,838,847) 9/18/23 2.20% 3 month USD-LIBOR-BBA 290,818 12,259,000 (E) (1,247,157) 9/18/43 3.15% 3 month USD-LIBOR-BBA (62,202) 41,228,000 (E) 1,028,251 9/18/18 3 month USD-LIBOR-BBA 1.15% 27,235 4,558,000 (E) 272,504 9/18/23 3 month USD-LIBOR-BBA 2.20% 7,411 78,357,200 (E) (3,416,656) 9/18/23 2.20% 3 month USD-LIBOR-BBA 1,140,598 23,883,300 (E) 1,315,468 9/18/23 3 month USD-LIBOR-BBA 2.20% (73,585) 28,471,000 (E) 33,791 9/18/15 3 month USD-LIBOR-BBA 0.45% (5,786) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,847,393 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(4,514) 3,584,091 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (35,250) Barclays Bank PLC 8,219,796 — 1/12/36 (5.50% ) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (7,015) 3,462,826 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,461) 6,880,949 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (37,854) 5,818,832 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 40,444 3,005,354 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,394 15,573,576 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (85,674) 11,498,850 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 77,538 10,034,682 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 69,226 2,964,217 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,243) 6,024,738 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (14,720) 4,155,251 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 19,887 27,813,412 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (67,957) 1,755,230 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,289) 40,696,408 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (223,880) 24,956,747 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 172,168 1,164,519 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 8,336 4,022,532 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,828) 1,828,753 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,468) 2,170,482 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,973 9,718,467 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (95,584) 3,569,122 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,112 34,843,773 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (191,684) 33,033,654 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 227,888 9,687,751 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 69,344 666,973 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,339 3,658,329 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (20,125) 1,545,926 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,665 1,006,074 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 7,569 17,906,478 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 123,531 14,706,581 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (80,904) 6,391,317 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15,616) 2,264,713 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,533) 1,544,846 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,417 6,501,593 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 45,190 28,621,606 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 197,451 4,782,115 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 32,990 854,530 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,762 2,771,261 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,687 2,009,030 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,547 1,097,854 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (9,182) 1,140,005 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,271) 30,576,390 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (168,208) 38,115,342 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (318,797) 21,840,219 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 120,148 27,225,244 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools 227,712 6,724,759 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,431 4,705,017 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (30,762) 2,352,438 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (15,381) 2,352,438 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (15,381) 3,584,091 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (35,250) 4,720,695 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (30,865) 12,262,197 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (80,173) 4,720,413 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (30,863) 1,585,529 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,722) 3,399,518 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 23,452 9,711,956 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (53,428) 2,872,226 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (28,249) 5,909,173 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 11,864 8,319,481 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,327 9,425,995 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (61,629) 5,456,184 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (30,016) 4,746,845 (82,328) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (20,978) Citibank, N.A. 10,566,450 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 72,895 14,211,232 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 98,039 7,843,144 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 77,139 1,645,410 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,974) 6,561,144 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,031 7,501,293 (150,026) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (66,957) Credit Suisse International 25,443,316 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 164,866 470,133 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,149) 5,454,165 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 30,876 1,846,875 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,513) 4,290,142 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 3,800 15,470,363 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 37,799 4,706,742 — 1/12/43 3.00% (1 month USD-LIBOR) Synthetic MBX Index 3.00% 30 year Fannie Mae pools 26,827 2,767,340 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (27,217) 3,584,091 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (35,250) 2,872,226 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (28,249) 8,968,761 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,914) 17,609,258 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 43,025 9,885,727 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 24,154 9,970,485 (87,242) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 34,274 11,411,697 (78,455) 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 60,625 Goldman Sachs International 4,591,041 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,217) 2,417,829 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,854 8,473,805 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 17,013 6,536,888 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 13,124 2,313,575 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,314 22,280,804 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 31,915 2,879,821 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,036) 8,210,748 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 16,485 474,792 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,160) 3,626,441 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,861) 3,613,712 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (35,542) 7,457,447 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,903 7,457,447 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,903 800,986 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,957) 2,174,622 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,313) 3,578,288 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,743) 8,234,050 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,118 8,393,796 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (82,555) 1,459,909 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,987 1,615,433 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,947) 4,060,329 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,921) 12,129,093 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (66,725) 4,556,566 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (25,067) 8,219,796 — 1/12/36 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 7,015 12,065,009 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (29,479) 12,452,302 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (122,472) 3,627,308 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (35,675) 1,221,413 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,984) 2,489,132 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,565 4,215,271 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 6,038 5,924,291 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (14,475) 506,623 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,017 4,013,833 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (39,477) 14,352,175 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (68,690) 4,430,947 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 6,347 2,646,826 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,791 8,861,895 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 12,694 1,887,983 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,790 8,110,304 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,816) 1,698,794 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,151) 3,612,461 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,826) 16,615,575 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (91,406) 1,122,312 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,253 7,939,440 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,399) 2,297,843 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,613 616,103 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,389) 1,642,758 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,037) 2,230,247 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,478 4,460,494 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 8,955 3,021,491 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6,066 1,250,925 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,056) 1,393,662 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,798 9,286,613 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 18,644 6,142,922 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,981 5,974,514 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 14,598 13,967,285 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 34,127 2,805,521 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,855 2,805,521 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,855 3,979,842 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 39,143 14,537,346 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 35,519 1,645,410 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 1,974 16,514,941 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (33,157) 15,997,503 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 22,915 4,324,908 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,567) 4,286,731 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (42,161) 7,956,432 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,632 3,584,091 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (35,250) 6,961,896 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,010) 5,743,967 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (56,493) 11,957,493 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 117,605 2,111,317 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 20,765 3,342,187 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,166 3,341,669 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,165 8,867,725 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 87,216 JPMorgan Chase Bank N.A. 5,631,797 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (55,390) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $13,534 $198,000 5/11/63 300 bp $(3,121) CMBX NA BBB Index BBB-/P 26,395 438,000 5/11/63 300 bp (10,448) CMBX NA BBB Index BBB-/P 54,079 876,000 5/11/63 300 bp (19,607) CMBX NA BBB Index BBB-/P 51,528 904,000 5/11/63 300 bp (24,514) Credit Suisse International CMBX NA BBB Index BBB-/P 3,320 113,000 5/11/63 300 bp (6,185) CMBX NA BBB Index BBB-/P 7,252 379,000 5/11/63 300 bp (24,628) CMBX NA BBB Index BBB-/P 3,491 450,000 5/11/63 300 bp (34,362) CMBX NA BBB Index BBB-/P 55,247 452,000 5/11/63 300 bp 17,226 CMBX NA BBB Index BBB-/P 44,521 459,000 5/11/63 300 bp 5,911 CMBX NA BBB Index BBB-/P 58,504 735,000 5/11/63 300 bp (3,322) CMBX NA BBB Index BBB-/P 59,046 740,000 5/11/63 300 bp (3,200) CMBX NA BBB Index BBB-/P 57,683 745,000 5/11/63 300 bp (4,984) CMBX NA BBB Index BBB-/P 49,008 745,000 5/11/63 300 bp (13,658) CMBX NA BBB Index BBB-/P 23,034 757,000 5/11/63 300 bp (40,643) CMBX NA BBB Index BBB-/P 13,355 758,000 5/11/63 300 bp (50,405) CMBX NA BBB Index BBB-/P 12,276 799,000 5/11/63 300 bp (54,933) CMBX NA BBB Index BBB-/P 64,541 886,000 5/11/63 300 bp (9,987) CMBX NA BBB Index BBB-/P 10,449 900,000 5/11/63 300 bp (65,256) CMBX NA BBB Index BBB-/P 102,818 910,000 5/11/63 300 bp 26,272 CMBX NA BBB Index BBB-/P 88,944 917,000 5/11/63 300 bp 11,809 CMBX NA BBB Index BBB-/P 98,633 1,287,000 5/11/63 300 bp (9,625) CMBX NA BBB Index BBB-/P 76,944 1,875,000 5/11/63 300 bp (80,775) CMBX NA BBB Index BBB-/P 97,865 885,000 5/11/63 300 bp 23,422 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,287,880,214. (b) The aggregate identified cost on a tax basis is $1,507,436,752, resulting in gross unrealized appreciation and depreciation of $64,454,981 and $37,028,453, respectively, or net unrealized appreciation of $27,426,528. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $141,049,783 $221,019,516 $362,069,299 $83,368 $— Putnam Short Term Investment Fund * — 371,646,370 362,645,704 32,231 9,000,666 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $453,422,752 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,193,339 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,224,448 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $8,123,496. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $364,559,892 $— Foreign government and agency bonds and notes — 851,221 — Mortgage-backed securities — 586,594,504 — Municipal bonds and notes — 4,384,333 — Purchased swap options outstanding — 2,636,201 — Senior loans — 144,356 — U.S. government and agency mortgage obligations — 535,702,690 — U.S. treasury obligations — 4,445,811 — Short-term investments 22,185,666 13,358,606 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(6,129,924) $— $— Written swap options outstanding — (3,296,001) — TBA sale commitments — (110,401,872) — Interest rate swap contracts — 23,213,881 — Total return swap contracts — 294,608 — Credit default contracts — (1,447,480) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $— $1,447,480 Interest rate contracts 72,877,955 56,159,190 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $892,800,000 Written swap option contracts (contract amount) $667,300,000 Futures contracts (number of contracts) 3,000 OTC interest rate swap contracts (notional) $2,367,000,000 Centrally cleared interest rate swap contracts (notional) $312,800,000 OTC total return swap contracts (notional) $1,066,100,000 OTC credit default swap contracts (notional) $6,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
